Title: From Thomas Jefferson to Granville Sharp Pattison, 12 March 1824
From: Jefferson, Thomas
To: Pattison, Granville Sharp


Sir
Monto
Mar. 12. 24.
I hope you will pardon a stranger for asking on behalf of a public instn a few minutes of your time to obtain information which you can better give than any other person within the reach of his consultation. the school of Anatomy in the Univty we are about establishing in Virga will need doubtless Anatomical plates skeletons, models & preparns for the purpose of explanations in lecturing on that subject to the students. it is necessary for us therefore to provide these in time and it must probably be from Europe. but what they are I know not, and in my inland situation is no one from whom I can obtain satisfactory informn. the family of science thro’ the world is but one, and yourself  are a well known liberal member of it, and on that ground I presume to request you to sketch  for us a list of these articles, such as you think sufficient and necessary for our purpose, and that you will be so kind as to give me some idea of the  probable amount of their cost in Europe,  where it is necessary  we should to place the proper sum  for their purchase. it will add  important value to your favor if I can recieve  it by the close of this month or the earliest days of the next, so as to lay it before the Visitors of the University who are then to meet. with my apologies for giving you this trouble I pray you to accept the assurance of my great respect & esteemTh: J.